EXHIBIT 99.1 For Immediate Release: July 30, 2013 Occidental Petroleum Announces 2nd Quarter and Six Months of 2013 Income ● Q2 2013 net income of $1.3 billion, or $1.64 per diluted share ● Q2 2013 core income of $1.3 billion, or $1.58 per diluted share ● Q2 2013 total company oil and gas production of 772,000 barrels of oil equivalent per day LOS ANGELES, July 30, 2013 Occidental Petroleum Corporation (NYSE:OXY) announced net income for the second quarter of 2013 of $1.3 billion ($1.64 per diluted share), compared with $1.3 billion ($1.64 per diluted share) for the second quarter of 2012.The second quarter of 2013 included non-core items amounting to a net after-tax benefit of $46 million.After excluding the non-core items, core income was slightly less than $1.3 billion ($1.58 per diluted share) for the second quarter of 2013, compared with $1.3 billion ($1.64 per diluted share) for the second quarter of 2012. In announcing the results, Stephen I. Chazen, President and Chief Executive Officer, said, "Our total company production of 772,000 barrels of oil equivalent per day in the second quarter of 2013 was 6,000 barrels higher than production in the second quarter of 2012 and 9,000 barrels higher than production in the first quarter of 2013.While our Qatar production rebounded to its prior level after the first quarter planned turnarounds, insurgent activity in Colombia and severe storms in West Texas, as well as planned turnarounds in the Permian, held back our overall production.Excluding the effects of the storms, our domestic production is continuing to deliver the results we expected. "We continue to see positive results from our focused drilling program and improved domestic operational efficiencies.Year-to-date, we have achieved a 21-percent reduction in our drilling costs relative to total year 2012.Domestic oil and gas operating expenses were $14.17 per BOE for the first half of 2013, a 19 percent improvement from total year 2012 rates.Total company operating expenses were $13.66 per BOE for the first six months of 2013, a 9-percent improvement from year-end 2012 rates.Our year-to-date capital spending is below the planned levels in part as a result of the early success of the cost-saving efforts.Our focus on operational efficiency has helped us generate $6.4 billion of cash flow from operations before working capital changes and increase our cash balance to $3.1 billion from the year-end level of $1.6 billion." QUARTERLY RESULTS The non-core items in the second quarter of 2013 included an $85 million after-tax gain from the sale of an investment in Carbocloro, a Brazilian chemical facility, and a $34 million after-tax charge for the estimated cost related to the employment and post- 1 of 5 employment benefits for the Company's former Executive Chairman and the termination of certain other employees and consulting arrangements. Oil and Gas Oil and gas segment earnings were $2.1 billion for the second quarter of 2013, compared with $2.0 billion for the second quarter of 2012. The current quarter results reflected higher liquids volumes, lower operating costs and higher domestic realized prices for oil and natural gas, partially offset by higher DD&A rates and lower Middle East/North Africa realized oil prices. Operating costs dropped significantly during the second quarter of 2013, compared with the second quarter of 2012.The second quarter of 2013 domestic operating costs were $14.28 per barrel, compared to $17.73 in the second quarter of 2012 and $17.43 for the full year 2012.For the entire company, the second quarter 2013 costs were $13.40 per barrel, compared to $14.99 for both the second quarter of 2012 and full year 2012. For the second quarter of 2013, daily oil and gas production volumes averaged 772,000 barrels of oil equivalent (BOE), compared with 766,000 BOE in the second quarter of 2012. The second quarter 2013 production increase resulted from an 8,000 BOE per day increase in volumes from domestic operations, partially offset by lower volumes of 2,000 BOE per day from international operations.Domestic production increases were achieved in California and the Permian.Our second quarter domestic production was negatively impacted by 3,000 BOE per day due to severe storms in West Texas and the effect of planned turnarounds in the Permian.Internationally, Colombian production was lower due to higher insurgent activity.The impact of full cost recovery and other adjustments reduced production by 8,000 BOE per day.Daily sales volumes increased from 759,000 BOE in the second quarter of 2012 to 764,000 BOE in the second quarter of 2013.Sales volumes were lower than production volumes due to the timing of liftings in Middle East/North Africa and Colombia, which lowered pre-tax earnings for the second quarter by approximately $75 million. Oxy’s realized price for worldwide crude oil declined by over 1 percent to $97.91 per barrel for the second quarter of 2013, compared with $99.34 per barrel for the second quarter of 2012.Domestic crude oil prices improved 3 percent in the second quarter of 2013 to $95.08 per barrel, compared to $92.34 per barrel in the second quarter of 2012.Middle East/North Africa prices declined 7 percent on a year-over-year basis to $101.83 per barrel in the second quarter of 2013, compared to $109.70 in the second quarter of 2012.Worldwide NGL prices were $38.78 per barrel in the second quarter of 2013, compared with $42.06 per barrel in the second quarter of 2012.Domestic gas prices increased 83 percent in the second quarter of 2013 to $3.82 per MCF, compared with $2.09 in the second quarter of 2012. 2 of 5 On a sequential quarterly basis, prices were about flat for worldwide oil, down 4 percent for NGLs and up 24 percent for domestic natural gas.Domestic realized oil prices increased by about 4 percent while Middle East/North Africa prices decreased by about 5 percent, collectively resulting in flat prices worldwide. Chemical Chemical core earnings for the second quarter of 2013, after exclusion of the $131 million pre-tax gain from the sale of the investment in Carbocloro, were $144 million, compared with $194 million in the second quarter of 2012.The lower earnings resulted from lower caustic soda export volumes due to continued weak economic conditions in Europe and slowing demand in Asia, particularly within the pulp and paper and alumina segments; reduced alumina demand in South America; continued weak export chlorinated organics pricing resulting from new organics production in Asia; and higher energy and feedstock costs. Midstream, Marketing and Other Midstream segment earnings were $48 million for the second quarter of 2013, compared with $77 million for the second quarter of 2012.The decrease in earnings was caused by lower marketing and trading performance. SIX-MONTH RESULTS Net income for the first six months of 2013 was $2.7 billion ($3.32 per diluted share), compared with $2.9 billion ($3.55 per diluted share) for the same period in 2012.Year-to-date 2013 core income was $2.6 billion ($3.27 per diluted share), compared with $2.9 billion ($3.56 per diluted share) for the same period in 2012. Oil and Gas Oil and gas segment earnings were $4.0 billion for the six months of 2013, compared with $4.5 billion for the same period of 2012.The $500 million decrease reflected lower worldwide oil and NGL prices and higher DD&A rates, partially offset by higher domestic gas prices and lower operating costs. Oil and gas production volumes for the six months were 768,000 BOE per day for 2013, compared with 760,000 BOE per day for the 2012 period.Year-over-year, our domestic production increased by about 3.5 percent or 16,000 BOE per day.In the second quarter of 2013, volumes were negatively impacted by severe storms in West Texas and the planned turnarounds in the Permian.International production was 8,000 BOE per day lower due to a first quarter 2013 planned maintenance turnaround in Qatar, the impact of full cost recovery at our Dolphin operations and higher insurgent activity in Colombia.Daily sales volumes were 755,000 BOE in the first six months of 2013, compared with 3 of 5 752,000 BOE for 2012. Sales volumes were lower than production volumes due to the timing of liftings in Middle East/North Africa. Oxy's realized prices declined for crude oil and NGLs but increased for domestic natural gas on a year-over-year basis.Worldwide realized crude oil prices were $97.99 per barrel for the six months of 2013, compared with $103.63 per barrel for the six months of 2012.Worldwide NGL prices were $39.52 per barrel for the six months of 2013, compared with $47.52 per barrel for the six months of 2012.Domestic gas prices increased from $2.46 per MCF in the six months of 2012 to $3.44 per MCF in the six months of 2013. Chemical Chemical core earnings were $303 million for the six months of 2013, compared with $378 million for the same period in 2012.The lower 2013 earnings were primarily the result of higher energy and feedstock prices and continued weak export chlorinated organics pricing resulting from new organics production in Asia, partially offset by modest volume improvements across most products. Midstream, Marketing and Other Midstream segment earnings were $263 million for the six months of 2013, compared with $208 million for the same period in 2012.The 2013 results reflected improved performance in marketing and trading in the first quarter of 2013 and better results in the power generation business, offset by weaker results in the gas processing and foreign pipeline businesses. About Oxy Occidental Petroleum Corporation (OXY) is an international oil and gas exploration and production company with operations in the United States, Middle East/North Africa and Latin America regions.Oxy is one of the largest U.S. oil and gas companies, based on equity market capitalization. Oxy's wholly owned subsidiary OxyChem manufactures and markets chlor-alkali products and vinyls.Oxy is committed to safeguarding the environment, protecting the safety and health of employees and neighboring communities and upholding high standards of social responsibility in all of the company's worldwide operations. Forward-Looking Statements Portions of this press release contain forward-looking statements and involve risks and uncertainties that could materially affect expected results of operations, liquidity, cash flows and business prospects. Actual results may differ from anticipated results, sometimes materially, and reported results should not be considered an indication of future performance.Factors that could cause results to differ materially include, but are not limited to: global commodity pricing fluctuations; supply and demand considerations for 4 of 5 Occidental’s products; higher-than-expected costs; the regulatory approval environment; not successfully completing, or any material delay of, field developments, expansion projects, capital expenditures, efficiency projects, acquisitions or dispositions; lower-than-expected production from development projects or acquisitions; exploration risks; general economic slowdowns domestically or internationally; political conditions and events; liability under environmental regulations including remedial actions; litigation; disruption or interruption of production or manufacturing or facility damage due to accidents, chemical releases, labor unrest, weather, natural disasters, cyber attacks or insurgent activity; failure of risk management; changes in law or regulations; or changes in tax rates. Words such as "estimate", "project", "predict", "will", "would", "should", "could", "may", "might", "anticipate", "plan", "intend", "believe", "expect", "aim", "goal", "target", "objective", "likely" or similar expressions that convey the prospective nature of events or outcomes generally indicate forward-looking statements. You should not place undue reliance on these forward-looking statements, which speak only as of the date of this release. Unless legally required, Occidental does not undertake any obligation to update any forward-looking statements, as a result of new information, future events or otherwise. Material risks that may affect Occidental’s results of operations and financial position appear in Part 1, Item 1A "Risk Factors" of the 2012 Form 10-K.Occidental posts or provides links to important information on its website at www.oxy.com. -0- Contacts: Melissa E. Schoeb (media) melissa_schoeb@oxy.com 310-443-6504 or Chris Stavros (investors) chris_stavros@oxy.com 212-603-8184 For further analysis of Occidental's quarterly performance, please visit the website: www.oxy.com 5 of 5 Attachment 1 SUMMARY OF SEGMENT NET SALES AND EARNINGS Second Quarter Six Months ($ millions, except per-share amounts) SEGMENT NET SALES Oil and Gas $ Chemical Midstream, Marketing and Other Eliminations ) Net Sales $ SEGMENT EARNINGS Oil and Gas $ Chemical (a) Midstream, Marketing and Other 48 77 Unallocated Corporate Items Interest expense, net ) Income taxes ) Other (b) Income from Continuing Operations Discontinued operations, net (5 ) (4 ) (9 ) (5 ) NET INCOME $ BASIC EARNINGS PER COMMON SHARE Income from continuing operations $ Discontinued operations, net ) - ) ) $ DILUTED EARNINGS PER COMMON SHARE Income from continuing operations $ Discontinued operations, net - - ) ) $ AVERAGE COMMON SHARES OUTSTANDING BASIC DILUTED (a) Chemical - The second quarter and six months of 2013 include a $131 million pre-tax gain for the sale of an investment in Carbocloro, a Brazilian chemical facility. (b) Unallocated Corporate Items - Other - The second quarter and six months of 2013 include a $55 million pre-tax charge for the estimated cost related to the employment and post-employment benefits for the Company's former Executive Chairman and termination of certain other employees and consulting arrangements. Attachment 2 SUMMARY OF CAPITAL EXPENDITURES AND DD&A EXPENSE Second Quarter Six Months ($ millions) CAPITAL EXPENDITURES $ DEPRECIATION, DEPLETION AND AMORTIZATION OF ASSETS $ Attachment 3 SIGNIFICANT TRANSACTIONS AND EVENTS AFFECTING EARNINGS Occidental's results of operations often include the effects of significant transactions and events affecting earnings that vary widely and unpredictably in nature, timing and amount. Therefore, management uses a measure called "core results," which excludes those items. This non-GAAP measure is not meant to disassociate those items from management's performance, but rather is meant to provide useful information to investors interested in comparing Occidental's earnings performance between periods. Reported earnings are considered representative of management's performance over the long term. Core results is not considered to be an alternative to operating income reported in accordance with generally accepted accounting principles. Second Quarter ($ millions, except per-share amounts) Diluted EPS Diluted EPS TOTAL REPORTED EARNINGS $ Oil and Gas Segment Earnings $ $ Add: No significant items affecting earnings - - Segment Core Results Chemicals Segment Earnings Add: Carbocloro sale gain ) - Segment Core Results Midstream, Marketing and Other Segment Earnings 48 77 Add: No significant items affecting earnings - - Segment Core Results 48 77 Total Segment Core Results Corporate Corporate Results Non Segment * ) ) Add: Charge for former executives and consultants ** 55 - Tax effect of pre-tax adjustments 25 - Discontinued operations, net *** 5 4 Corporate Core Results - Non Segment ) ) TOTAL CORE RESULTS $ * Interest expense, income taxes, G&A expense and other. ** Reflects pre-tax charge for the estimated cost related to the employment and post-employment benefits for the Company's former Executive Chairman and termination of certain other employees and consulting arrangements. *** Amounts shown after tax. Attachment 4 SIGNIFICANT TRANSACTIONS AND EVENTS AFFECTING EARNINGS (continued) Six Months ($ millions, except per-share amounts) Diluted EPS Diluted EPS TOTAL REPORTED EARNINGS $ Oil and Gas Segment Earnings $ $ Add: No significant items affecting earnings - - Segment Core Results Chemicals Segment Earnings Add: Carbocloro sale gain ) - Segment Core Results Midstream, Marketing and Other Segment Earnings Add: No significant items affecting earnings - - Segment Core Results Total Segment Core Results Corporate Corporate Results Non Segment * ) ) Add: Charge for former executives and consultants ** 55 - Tax effect of pre-tax adjustments 25 - Discontinued operations, net *** 9 5 Corporate Core Results - Non Segment ) ) TOTAL CORE RESULTS $ * Interest expense, income taxes, G&A expense and other. ** Reflects pre-tax charge for the estimated cost related to the employment and post-employment benefits for the Company's former Executive Chairman and termination of certain other employees and consulting arrangements. *** Amounts shown after tax. Attachment 5 SUMMARY OF OPERATING STATISTICS - PRODUCTION Second Quarter Six Months NET OIL, GAS AND LIQUIDS PRODUCTION PER DAY United States Oil (MBBL) California 88 88 88 87 Permian Midcontinent and Other 28 23 28 20 Total NGLs (MBBL) California 21 15 20 15 Permian 39 39 39 39 Midcontinent and Other 17 19 18 19 Total 77 73 77 73 Natural Gas (MMCF) California Permian Midcontinent and Other Total Latin America Oil(MBBL) - Colombia 28 31 29 27 Natural Gas (MMCF) - Bolivia 13 14 13 14 Middle East / North Africa Oil (MBBL) Dolphin 7 9 6 9 Oman 67 62 66 63 Qatar 75 74 67 73 Other 44 36 45 41 Total NGLs (MBBL) Dolphin 7 9 7 9 Natural Gas (MMCF) Dolphin Oman 56 57 56 57 Other Total Barrels of Oil Equivalent (MBOE) Attachment 6 SUMMARY OF OPERATING STATISTICS - SALES Second Quarter Six Months NET OIL, GAS AND LIQUIDS SALES PER DAY United States Oil (MBBL) NGLs (MBBL) 77 73 77 73 Natural Gas (MMCF) Latin America Oil(MBBL) - Colombia 26 31 28 27 Natural Gas (MMCF) - Bolivia 13 14 13 14 Middle East / North Africa Oil (MBBL) Dolphin 7 8 6 8 Oman 63 60 68 63 Qatar 80 73 66 71 Other 36 34 32 36 Total NGLs (MBBL) Dolphin 7 9 7 9 Natural Gas (MMCF) Barrels of Oil Equivalent (MBOE)
